Title: To Alexander Hamilton from Aaron Ogden, 25 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town June 25. 1799
          
          I send you the enclosed letter of appointment which Lieutenant Thomas Reading junior, has delivered to me, with a request that the resignation thereof might be accepted—This gentleman is now under arrest, placed upon him by Captain Stockton for disobedience of orders and ungentlemanlike conduct. I wish it was in my power to say, that I supposed, the service would suffer a loss by the acceptance of his resignation, still his situation and feelings are such, that, I much wish, that by this means the disagreable consequences, which might possibly result from the sentence of a Court-Martial might be avoided, and that his resignation might be accepted—Capt Stockton has informed me, that he would be satissfyed with this measure which has been adopted by Lieutenant Reading—who will wait in this place untill I shall hear your determination, which he hopes may be by the mail to morrow evening.
          With the highest respect, I am Sir, your mo. obt sert.
          
            Aaron Ogden
          
        